Citation Nr: 1760676	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-16 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for headaches, to include sinus headaches.


REPRESENTATION

The Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971 , during the Vietnam Era, in the Republic of Vietnam.  For his service, he received the National Defense Service Medal, Vietnam Campaign Medal, and Vietnam Service Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

In May 2017, the Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing; a transcript has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the Board notes that during the May 2017 travel Board hearing, the Veteran testified that he was receiving treatment at the Syracuse VA medical center (VAMC).  May 2017 Board Hearing Transcript at 3.  However, there is no request for such records contained in the claims file.  Thus, a remand is necessary to obtain these records as they may be pertinent to the claims on appeal.

The Veteran contends that his chronic sinusitis and sinus headaches stem from his exposure to herbicide agents in service.  See July 2012 Veteran's Application for Compensation and/or Pension; see also July 2014 VA Primary Care Note (noted an assessment of chronic sinusitis); September 2002 Dr. A.P.P. Progress Note (the Veteran reported suffering from sinus headaches).  He began having sinus problems by the time he separated from service, and they have continued to the present day.  See May 2017 Board Hearing Transcript at 4, 8-9.

As noted above, the Veteran served during the Vietnam Era, in the Republic of Vietnam.  See Record of Assignments; DD Form 214.  As such, he is presumed to have been exposed to herbicide agents during his service.  38 C.F.R. § 3.307(a)(6) (2017).  This presumption of exposure is applicable regardless of whether the claimed disability is among the diseases eligible for presumptive service connection due to herbicide agent exposure delineated in 38 C.F.R. § 3.309(e) (2017).

Chronic sinusitis and headaches are not among the diseases set forth in 38 C.F.R. 
§ 3.309(e).  Nevertheless, it does not preclude service connection on a direct basis due to herbicide agent exposure.  See Combee v. Brown, 34 F.3d 1039, 1942 (Fed. Cir. 1994).

Despite the above, the Veteran has yet to be afforded a VA examination.  Therefore, the Board finds a remand is necessary to obtain one.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain a copy the Veteran's VA treatment records from the Syracuse VAMC and its affiliated facilities.

2. Once the first request has been completed, to the extent possible, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his chronic sinusitis.

After reviewing the complete record, the examiner should:

a. Opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service, to include his exposure to herbicide agents in service, and explain why.

b. The examiner is reminded that he is presumed to have been exposed to herbicide agents in service.

c. In rendering an opinion, the examiner should discuss his relevant lay statements, to include his testimony during the May 2017 travel Board hearing that on one occasion he recalled seeing a plane in the air while riding on the bed of truck and his eyes immediately began to water, itch, and burn due to something in the air; he began having chronic sinusitis problems by the time he separated from service; and that he began receiving treatment for sinus problems shortly after returning from Vietnam.

3. Once the first request has been completed, to the extent possible, schedule the Veteran for a VA examination with an appropriate medical professional to determine the nature and etiology of his headaches.

After reviewing the complete record, the examiner should:
 
a. Identify all diagnoses of headaches, to include sinus headaches.

b. As to each diagnosis, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service, to include his exposure to herbicide agents in service, and explain why.

c. The examiner is reminded that he is presumed to have been exposed to herbicide agents in service.

d. In rendering an opinion, the examiner should discuss his relevant lay statements, to include his testimony during the May 2017 travel Board hearing that on one occasion he recalled seeing a plane in the air while riding on the bed of truck and his eyes immediately began to water, itch, and burn due to something in the air; he began having chronic sinusitis problems by the time he separated from service; and that he began receiving treatment for sinus problems shortly after returning from Vietnam.
 
4. Once each of the above requests has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).




